341 S.W.3d 131 (2011)
Harry HORTON, Claimant/Appellant,
v.
VEOLIA ENVIRONMENTAL SERVICES, Employer/Respondent,
New Hampshire Insurance Company, Insurer/Respondent, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
No. ED 95818.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Susan K. Roach, Clayton, MO, for appellant.
Donald J. Fritschie, Overland Park, KS, Karin Krohn Schute, St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The claimant, Harry Horton, appeals the final award of the Labor and Industrial Relations Commission denying him compensation for a shoulder injury he alleges he suffered in the course of his employment with. Veolia Environmental Services.
An opinion would have no precedential value. The parties have been provided *132 with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the Commission's award denying compensation.[1] Rule 84.16(b)(4).
NOTES
[1]  All pending motions are denied.